Citation Nr: 0418567	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-00 559	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hidradenitis suppurativa with folliculitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1999 until her medical discharge in January 2002.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Denver 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for hidradenitis 
suppurativa with folliculitis, rated 10 percent.  In February 
2004, the veteran testified at a videoconference hearing 
before the undersigned. A transcript of that hearing is of 
record.


FINDING OF FACT

The veteran's hidradenitis suppurativa with folliculitis is 
reasonably shown to be manifested by symptoms analogous to 
exudation or itching constant, and extensive lesions; 
ulceration or excessive exfoliation or crusting, and systemic 
manifestations, or exceptional repugnance, or (from August 
30, 2002) more than 40 percent of the entire body being 
affected or the need for constant/near constant systemic 
therapy are not shown.  


CONCLUSION OF LAW

A 30 percent rating is warranted for hidradenitis suppurativa 
with folliculitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.71a; 4.118, Diagnostic Code (Code) 
7806 (effective prior to August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  

As indicated, this appeal is from the 10 percent initial 
rating assigned with the grant of service-connection.  The RO 
properly (See VAOPGCPREC 8-2003) provided notice of the VCAA 
regarding this matter in a Statement of the Case (SOC) in 
October 2002 and the Supplemental SOC (SSOC) in December 
2003. The SOC and SSOC outlined the controlling law and 
regulations, as well as what the evidence showed, and 
explained the basis for the rating determination.

While the appeal was pending, the criteria for rating skin 
disabilities were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) and corrections 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  However, ratings based on 
the revised regulations may not be assigned prior to the 
effective date of the regulations.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The veteran was advised of the 
changes in the pertinent rating criteria in the October 2002 
SOC.  

VA has fully complied with the mandates of the VCAA.  The 
record includes service medical records and VA examination 
reports; all identified treatment records have been obtained.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

Hidradenitis suppurativa with folliculitis was diagnosed and 
treated in service.  In January 2002, the veteran was 
medically discharged for her disability based on a Physical 
Evaluation Board recommendation.    

On December 2001 Denver VA Medical Center (VAMC) examination, 
the veteran was found to have one hidradenitis suppurativa 
lesion over the lower rectal area on the right side measuring 
1x1 cm.  She had scarring on the right side of the clitoris, 
in an area of 1-3 mm which was nontender.  There was also an 
area of pinkish scaring on the left groin measuring 2 cm.  It 
was not draining.  There was also an area of hidradenitis 
suppurativa/folliculitis over the right groin, 1 cm. in area.  

April 2002 to January 2003 treatment records from the VAMC 
Denver show a history of hidradenitis since 2000 requiring 
treatment in increased frequency, including routine 
incision/drainage procedures.  In April 2002 the veteran 
underwent a procedure to open an abscess on supra-pubic area.  
Pain occurred intermittently while she was resting or 
driving.  Inflammation of the groin area did not allow her to 
be as physically active as needed.  She had "small 
superpubic lesions, non-pustular, dried pre-mons area."  
Progress notes from VAMC Denver from January 2003 to December 
2003, note a history of hidradenitis suppurativa and probable 
urectal remnant at umbilicus that every six months drained a 
between white and yellow discharge for one week then usually 
subsided.  She was breaking out every two weeks, and the 
hidradenitis suppurativa was now active on the chin and ear.  

In February 2004, the veteran testified at a videoconference 
hearing that she had flare-ups about every three months.  If 
the condition became too severe, she had to go to the 
emergency room to have her cyst or lesion lanced.  She had 
been to the emergency room twice in the last 12 months.  She 
experienced pain, itching, and inflammation.  Lesions could 
last up to a month and a half.  The condition had spread 
since the December 2001 examination and was documented on her 
chin and behind her ear.  There were times when she could not 
drive, did not feel comfortable in social settings, walked 
very slow due to the pain, and was unable to maintain 
physical fitness because of the condition.  

III.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service- 
connected disorder, the disorder is generally viewed in 
relation to its whole history. 38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of 
disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

As noted above, the criteria for rating skin disabilities 
were revised effective August 30, 2002, while the appeal was 
pending.  Accordingly, the veteran's claim will be considered 
under both the old and (from August 30, 2002) the new rating 
criteria.  While the disability at issue has periods of 
exacerbation and remission, the overall disability picture 
has not fluctuated significantly during the appellate period.  
Hence, "staged ratings" are not for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating was to be assigned when there was exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area; 30 percent was assigned if there was 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and 50 percent was warranted when there was 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the disability was 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806 
(effective prior to August 30, 2002).  

Hidradenitis s. is rated as dermatitis or eczema, under Code 
7806.  The evidence reasonably shows that throughout the 
appellate period the veteran's service connected skin 
disorder (hidradenitis s. with folliculitis) has been 
manifested by impairment analogous to exudation or itching, 
constant, extensive lesions or marked disfigurement.  Her 
testimony and clinically recorded complaints of discomfort 
may reasonably be characterized the equivalent of constant 
itching.  Consequently, a 30 percent rating is warranted 
under the pre August 30, 2002 criteria.  However, the medical 
evidence of record does not show ulceration or extensive 
exfoliation and systemic or nervous manifestations or 
exceptional repugnance or (from August 30, 2002) involvement 
of more than 40 percent of the body or exposed areas or the 
need for constant or near-constant systemic therapy.  
Consequently, a rating in excess of 30 percent is not 
warranted. 



ORDER

A 30 percent rating is granted for hidradenitis suppurativa 
with folliculitis, subject to the regulations governing 
payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



